         Case 1:20-cr-00188-JSR Document 57 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                               20-cr-00188 (JSR)
                    -against-

 RUBEN WEIGAND,

                       Defendant.



                                NOTICE OF FILING OF LETTER

       PLEASE TAKE NOTICE that attached is a letter to Hon. Jed R. Rakoff from Michael J.

Gilbert dated June 22, 2020 re: Status Update as per Order of May 1, 2020.

Dated: New York, New York
       June 22, 2020                             DECHERT LLP


                                                 By: /s/ Michael J. Gilbert
                                                     Michael J. Gilbert
                                                 michael.gilbert@dechert.com
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, New York 10036-6797
                                                 Tel.:(212) 698-3500
                                                 Fax: (212) 698-3599

                                                 Attorneys for Ruben Weigand
